                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                    FORT SMITH DIVISION


JOEL E. NEWMAN                                                                                    PLAINTIFF


         v.                              CIVIL NO. 2:18-CV-2029


NANCY A. BERRYHILL, 1 Acting Commissioner,
Social Security Administration                                                                    DEFENDANT


                                         MEMORANDUM OPINION

         Plaintiff, Joel Newman, brings this action pursuant to 42 U.S.C. § 405(g), seeking

judicial review of a decision of the Commissioner of the Social Security Administration

(Commissioner) denying his claims for a period of disability and disability insurance benefits

(DIB) and supplemental security income (SSI) under the provisions of Titles II and XVI of the

Social Security Act (Act). In this judicial review, the Court must determine whether there is

substantial evidence in the administrative record to support the Commissioner’s decision. See

42 U.S.C. § 405(g).

         Plaintiff protectively filed his current applications for DIB and SSI on September 22,

2015, alleging an inability to work since May 3, 2013, due to testicular cancer in lymph nodes

that was in remission, emphysema, chronic obstructive pulmonary disorder (COPD), and nerve

damage. (Tr. 108, 114, 122, 138). For DIB purposes, Plaintiff maintained insured status




1
 Nancy A. Berryhill, has been appointed to serve as acting Commissioner of Social Security, and is substituted as
Defendant, pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure.
 

                                                            1
through December 31, 2018. (Tr. 60, 108, 114, 122, 138). An administrative video hearing

was held on July 26, 2016, at which Plaintiff and a vocational expert testified. (Tr. 73-105).

       By written decision dated November 29, 2016, the ALJ found that during the relevant

time period, Plaintiff had severe impairments of testicular cancer, status post-surgical

intervention and chemotherapy; peripheral neuropathy; chronic obstructive pulmonary

disorder (COPD); and major depression. (Tr. 60). However, after reviewing all of the evidence

presented, the ALJ determined that Plaintiff’s impairment did not meet or equal the level of

severity of any impairment listed in the Listing of Impairments found in Appendix I, Subpart

P, Regulation No. 4. (Tr. 61). The ALJ found that Plaintiff retained the residual functional

capacity (RFC) to perform light work as defined in 20 CFR 404.1567(b) and 416.967(b),

except for the following: Plaintiff should perform jobs in a controlled environment which did

not risk exposure to dust, fumes, smoke in concentrated amounts, or temperature extremes;

Plaintiff should perform only simple tasks and simple instructions; and Plaintiff should have

incidental contact with the public. (Tr. 63). With the help of a vocational expert (VE), the

ALJ determined that although Plaintiff was unable to perform his past relevant work, there

were jobs that existed in significant numbers in the national economy that Plaintiff could

perform, such as a power screw driver operator, a can filling and closing machine tender, and

a compression molding machine tender. (Tr. 67). The ALJ concluded that the Plaintiff had

not been under a disability, as defined in the Social Security Act, from May 3, 2013, through

the date of the decision. (Tr. 68).

       Plaintiff then requested a review of the hearing decision by the Appeals Council, which

after considering additional evidence submitted by Plaintiff, denied that request on December




                                               2
22, 2017.2 (Tr. 1-6). Subsequently, Plaintiff filed this action. (Doc. 1). This case is before

the undersigned pursuant to the consent of the parties. (Doc. 7). Both parties have filed appeal

briefs, and the case is now ready for decision. (Docs. 12, 13).

          This Court’s role is to determine whether the Commissioner’s findings are supported

by substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th

Cir. 2002). Substantial evidence is less than a preponderance but it is enough that a reasonable

mind would find it adequate to support the Commissioner’s decision. The ALJ’s decision must

be affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314

F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that

supports the Commissioner’s decision, the Court may not reverse it simply because substantial

evidence exists in the record that would have supported a contrary outcome, or because the

Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th

Cir. 2001). In other words, if after reviewing the record it is possible to draw two inconsistent

positions from the evidence and one of those positions represents the findings of the ALJ, the

decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

          The Court has reviewed the entire transcript and the parties’ briefs. For the reasons

stated in the ALJ’s well-reasoned opinion and the Government’s brief, the Court finds

Plaintiff’s arguments on appeal to be without merit and finds that the record as a whole reflects

substantial evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby



          2
             With respect to the additional evidence from the relevant time period that was submitted to the Appeals Council,
the Appeals Council made the following determination, “We find this evidence does not show a reasonable probability that
it would change the outcome of the decision. We did not consider and exhibit this evidence.” The Court notes that, here, as
the Court found in Benoit v. Berryhill, although the Appeals Council denied Plaintiff’s request for review and indicated that
it did not consider or exhibit the evidence, the Appeals Council’s decision reflects that the Appeals Council received the
additional records; that it reviewed these records; and that it concluded that these records did not provide a basis for
changing the decision of the ALJ. Benoit v. Berryhill, 2018 WL 4554519 *7 (E.D. Mo. 2018).
 

                                                             3
summarily affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v.

Astrue, No. 08-0089, 2008 WL 4816675 (W.D. Mo. Oct. 31, 2008) (summarily affirming

ALJ’s denial of disability benefits), aff’d, 364 Fed. Appx. 307 (8th Cir. 2010).

       IT IS SO ORDERED AND ADJUDGED this 8th day of February 2019.




                                             /s/ Erin L. Wiedemann
                                             HON. ERIN L. WIEDEMANN
                                             UNITED STATES MAGISTRATE JUDGE




                                               4
